Citation Nr: 1439126	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-12 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include degenerative joint disease (DJD) and degenerative spondylosis.

2.  Entitlement to service connection for a lumbar spine disability, to include DJD and degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In August 2012, the Veteran testified at a Board videoconference hearing before the undersigned.  A transcript of this hearing is associated with the file.  

In October 2012, the Veteran submitted additional medical evidence in the form of an opinion from a private treating physician.  In an attached statement, he waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA  reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The issue of service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's DJD and spondylosis of the cervical spine is etiological related to a motor vehicle accident that occurred during active service.


CONCLUSION OF LAW

The criteria for service connection DJD and degenerative spondylosis of the cervical spine have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for a cervical spine disability.  He avers that he suffers from a cervical spine disability due to a motor vehicle accident (MVA) during his period of active duty.  For the reasons that follow, the Board finds that, resolving all reasonable doubt in the Veteran's favor, the cervical spine disability is related to an in-service injury.  As such, service connection for a cervical spine disability is granted.

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system, and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Initially, the Board observes that at a March 2010 VA examination, the Veteran was diagnosed with DJD of the cervical spine.  As such, the element of having a current disability element is established.

In January 2010, the Veteran filed a claim for service connection for a cervical condition, as due to a MVA in May 1969.  The MVA is documented in the Veteran's service treatment records (STRs); therefore, the in-service incurrence element is also established.  The Board now turns to the third element of service connection, a nexus between the in-service injury and the current disability.

In this regard, again, the Veteran's STRs show that on May 12, 1969, the Veteran was involved in a MVA and subsequently received treatment.  The treatment record notes loss of consciousness during the accident.  The examiner observed straightening of the cervical vertebrae in the Veteran's neck.  A concurrent private x-ray report showed that examination of the skull in both right and left lateral views, as well as front, occipital and left lateral views failed to reveal any definite evidence of a skull fracture.  Neurosurgery notes dated May 18, 1969 diagnosed post-concussion syndrome following an automobile accident on May 12, 1969.

In his September 1973 Report of Medical History, completed at separation from service, the Veteran was silent with respect to any complaints of neck pain.  It was noted that the Veteran was hospitalized following the May 1969 automobile accident.  Nevertheless, the concurrent separation examination revealed a normal neck and spine.

The Veteran was afforded a VA examination in March 2010 VA examination.  At that time, he complained of occasional discomfort when turning his head side to side.  The examiner mistakenly indicated that there were no complaints of neck pain in service.  However, the Veteran reported the MVA in service, and stated that following service, he took aspirin but did not have any medical treatment until about 1986.  He stated that since that time, he had seen a chiropractor about twice a year.  The examiner determined that, based on x-ray reports, the Veteran had DJD of the cervical spine, which was not at least as likely as not related to the Veteran's military service.  However, no further rationale was provided. 

In a June 2010 VA addendum opinion, the February 2010 examiner noted that the Veteran did complain of some neck discomfort following the accident in May 1969, but did not require any further treatment while in service or afterwards, for that complaint.  Nevertheless, the examiner again determined it was not at least as likely as not that the Veteran's DJD of the cervical spine was a result or a progression of neck pain reported in May 1969 following a MVA.  However, again, no further rational was provided.  

In April 2011, Dr. A.B., a chiropractor, submitted an opinion in which he stated that he had treated the Veteran for several years and had also reviewed the Veteran's military records back to 1969.  Dr. A.B. noted the Veteran had extensive degeneration in his spine, and that though a mild amount of DJD and DDD at the Veteran's age was normal, the extensive amount of degeneration with osteophytic spurring and acquired fusion seen in the Veteran, was only possible with acute and/or repetitive trauma.  Dr. A.B. opined that it was more likely than not that the Veteran's degenerative joint and degenerative disc diseases were caused by the accident the Veteran suffered in the military.

Subsequently, in a February 2012 VA opinion, another VA physician opined that it was less likely as not that the Veteran's thoracic and lumbar spine conditions were caused by or the result of activities during military service.  The physician noted that although the Veteran suffered a MVA in service with subsequent treatment, he had no complaints of neck or back on exit examination and was not seen for these conditions for over 20 years after military service.  Considering x-ray evidence of a possible idiopathic condition of the spine, the physician stated the chiropractic opinion from A.B. in April 2011 made no mention to idiopathic hyperostosis as a potential cause of the Veteran's x-ray findings.  Based on the lack of an ongoing link between military service and the Veteran's current condition, the physician determined there was no nexus between the two.

In an April 2012 statement, the Veteran's representative asserted that the Veteran had continuously suffered problems with his cervical conditions since his military service and had continuously treated himself for these conditions since service, until the "pain became unbearable" and the Veteran sought chiropractic treatment from Dr. A.B.

In August 2012, the Veteran testified at a Board videoconference hearing.  He stated that his cervical spine disability began on May 12, 1969, "in a minor way" and continued until 1985, at which time they became progressively worse.  The Veteran denied any incidents after service that would have caused these problems.  The Veteran asserted that after his hospitalization for the MVA in service, he had "some issues" with his neck and back, which were present at the time of discharge.  The Veteran stated he mentioned his complaints, but was told the issues would resolve.  The Veteran stated his pain was never of a severity to warrant complaint, and that he instead chose to self-medicate with aspirin.  He reported that in 1985 his pain became severe, and he sought treatment.

In support of his claim, the Veteran submitted an October 2012 private opinion by a Board certified orthopedic surgeon, Dr. J.N.  The examiner observed that on examination, the Veteran complained of neck pain and stiffness, as well as generalized back pain.  Dr. J.N. noted the Veteran's MVA in service, and reviewed the Veteran's STRs and chiropractic treatment records.  Dr. J.N. stated that X-ray findings showed degenerative anterolisthesis of C4 and C5.  Dr. J.N. also noted prominent degenerative changes seen at C2-3, C3-4, and C5-6, and foraminal narrowing along the left side at C4-C5.  Dr. J.N. diagnosed advanced degenerative spondylosis of the cervical spine, as well as disc space degeneration and deterioration, osteophyte formation, and facet arthrosis at multiple levels.  Dr. J.N. determined that the Veteran's cervical had changes consistent with advanced DJD.  

Based on these findings, Dr. J.N. opined that the Veteran's MVA in service was a substantial contributing factor to the Veteran's degenerative spondylosis of the cervical spine.  Dr. J.N. noted that some of the Veteran's pathology might be idiopathic, but that the injury in service involved "substantial energy" to render the Veteran unconscious.  The force from the accident, which was directed towards the Veteran's head, would involve transferring of the forces to the cervical spine, which in this case, Dr. J.N. believed, resulted in soft tissue or ligamentous insult, as well as potentially direct contusion injury to the bony elements of the cervical spine.  Dr. J.N. thus concluded the Veteran developed posttraumatic spondylosis in the cervical spine as a result of the motor vehicle accident in May 1969.  

Based on review of the evidence of record, the Board is presented with conflicting evidence that is essentially in a state of equipoise as to the medical conclusions to be drawn.  In such situations, a decision favorable to the appellant is mandated by 38 U.S.C.A. § 5107(b).  Thus, service connection is warranted for a cervical spine disability.  Although the March 2010 and February 2012 VA examiners determined that it was less likely as not that the Veteran's current cervical spine disability was related to the MVA the Veteran suffered in service, the April 2011 and October 2012 private opinions provides persuasive evidence in favor of a nexus between the Veteran's cervical spine disability and service.  Importantly, with respect to the October 2012 opinion, Dr. J.N. has been identified as an orthopedic surgeon who examined the Veteran, reviewed the Veteran's claims folder, and gave a resuscitation of the pertinent medical evidence in the Veteran's STRs.  Based on his professional opinion, Dr. J.N. gave a well-reasoned opinion that the Veteran's in-service motor vehicle accident was a substantial contributing factor to his cervical spine disability.  

Furthermore, the Veteran has consistently reported that he has continued to experience neck pain since the MVA in service.  The Board has no reason to doubt the Veteran's credibility.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As such, there is evidence of continuity of symptoms since service.  See Walker, (cited above).  

In sum, based on the analysis above, given the evidence of a MVA in service, medical evidence of a current disability, and two private medical opinions finding that the Veteran's current cervical spine disability is related to the MVA in service as well as lay evidence of pertinent symptomatology, the Board finds that when resolving the benefit of the doubt in favor of the Veteran, service connection for cervical spine disability, to include degenerative joint  disease and degenerative spondylosis, is warranted.  Again, the Board notes that in reaching this conclusion, the evidence is at least in equipoise, and the benefit of the doubt doctrine has been applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In closing, there is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  By letter dated in January 2010, the Veteran was furnished notice of the manner of assigning a disability evaluation and an effective date.  He will have the opportunity to initiate an appeal from these "downstream" issues if he disagrees with the determinations which will be made by the RO in giving effect to the Board's grant of service connection.


ORDER

Entitlement to service connection for a cervical spine disability, to include DJD and degenerative spondylosis, is granted.


REMAND

The claims file reflects that evidence remains outstanding and that an additional medical opinion is warranted with respect to the remaining issue on appeal.  Thus, the matter must be remanded in accordance with VA's duty to assist.

Any service records relating to the Veteran's in-service MVA not already associated with the claims file should be obtained.  The Veteran has made numerous references to an in service injury sustained in a MVA, which is supported by the STRs indicating hospitalization in May 1969.  (See Veteran's January 2010 Claim; see also August 2012 Board hearing).  In this regard, a clinical record cover sheet indicates that the Veteran was hospitalized for approximately six days following the accident.  Moreover, the claims file also includes an x-ray report from St. Rita's Hospital, but no further records.  As such, it appears that there may be outstanding medical records concerning follow up treatment after the MVA.  In order to satisfy its duty to assist, the VA must make reasonable efforts to assist the Veteran in securing evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The AOJ should request copies of any outstanding hospital service records from May 1969 at St. Rita's Hospital in Lima, Ohio, and the United States Air Force (USAF) Hospital at Wright-Patterson AFB, Ohio, relating to the Veteran's treatment following the May 12, 1969 MVA.  

Once the additional records have been obtained, to the extent possible, and associated with the claims file, the claims file should be sent to an appropriate VA physician for an opinion on whether the Veteran's lumbar spine disability, to include DJD and DDD, is directly related to service, to include the MVA, or related to the Veteran's now service connected cervical spine disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request copies of any outstanding hospital service records from May 1969 at St. Rita's Hospital in Lima, Ohio, and the USAF Hospital at Wright-Patterson AFB, Ohio, relating to the Veteran's treatment following the May 12, 1969 MVA.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available.

2.  Thereafter, send the entire record to an appropriate VA  physician for an opinion to determine the etiology of the Veteran's lumbar spine disability.  The entire claims file including the additionally requested materials in this remand, and a copy of this remand should be made available to the examiner for review, and such review should be noted in the opinion report.  The examiner should provide an opinion as to whether the current lumbar spine disability was caused by the May 1969 MVA. 

The examiner should also provide an opinion as to whether the current lumbar spine disability is caused by or aggravated (permanent worsening of the underlying disability beyond natural progress) by the service-connected cervical spine disability.  If aggravation by a service-connected disability is found, then the examiner should quantify the degree of such aggravation, if possible.  

The examiner should explain the medical basis and provided a detailed rationale for the conclusion reached.  

It would be helpful if the examiners would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).

3.  Then, the AOJ should readjudicate the claim remaining on appeal.  If the benefit sought is not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


